02-10-427-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00427-CV 
 
 



In re Go Interests, LLC; Gregory
  Obert; Gwendolyn M. Obert; Go Helicopters, Inc.; Helitrans Company; Hilltop
  Commercial Holdings, Inc.; and Go Colorado 2007 Revocable Trust


 


RELATORS



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relators’ petition for writ of mandamus and is of the
opinion that relief should be denied. 
Accordingly, relators’ petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
WALKER, DAUPHINOT, and MEIER, JJ.
 
DELIVERED: 
December 3, 2010




          [1]See
Tex. R. App. P. 47.4, 52.8(d).